Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
the 15 June, 2011 (the “Effective Date”) by and between Jeff Grant (“Executive”)
and Bankrate, Inc., a Delaware corporation (the “Company,”).

RECITALS:

A. The Company desires to employ Executive to perform certain services for the
Company, and Executive desires to accept said engagement from the Company.

B. The Company and Executive have agreed upon the terms and conditions of
Executive’s employment by the Company and the parties desire to express the
terms and conditions in this Agreement.

C. The Company and Executive intend for this Agreement to supersede all
agreements between Executive and the Company as it relates to Executive’s
employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

1. Employment of Executive; Term.  The Company hereby employs Executive
initially as the Chief Operating Officer of the Company’s division called
Bankrate Insurance, and Executive hereby accepts such employment by the Company,
under the terms of this Agreement.  The term of this Agreement (the “Term”)
shall commence as of the Effective Date and shall terminate pursuant to Section
7 of this Agreement.

2. Duties and Location.

A. Executive’s duties will consist of duties normally associated with the
position identified in Section 1.  Executive shall initially report to the Chief
Executive Officer of Bankrate Insurance or his designee.  Executive shall devote
his full business time to the Company’s business and shall not render to others
any service of any kind for compensation or engage in any activity which
conflicts or interferes with the performance of his obligations under this
Agreement as determined in the discretion of the Chief Executive Officer without
the express written consent of the Chief Executive Officer; provided,  however,
that Executive may engage in non-profit or charitable activities which do not
involve substantial time and which do not materially interfere with his
employment under this Agreement and which activities are not in competition with
the Company as determined in the discretion of the Chief Executive Officer of
Bankrate Insurance.

B. Executive agrees that he shall at all times faithfully and to the best of his
ability and experience perform all of the duties that may be required of him
pursuant to the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

C. Executive will perform his services from any location within fifty (50) miles
of Denver, Colorado at the Company’s discretion.

3. Base Salary.  Executive shall receive a base salary during the Term of
$280,000.00 per annum (the “Base Salary”), which amount may be increased
annually at the discretion of the Company’s President or Chief Financial
Officer.  The Base Salary shall be paid to Executive by the Company in
accordance with the Company’s regular payroll practice as in effect from time to
time.

4. Annual Bonus.  Executive will be eligible for an annual bonus program
generally available to employees of the Company as approved at the discretion of
the Company’s President or Chief Financial Officer.  Executive’s target bonus
for fiscal year 2011 is to be at least $135,000.00.

5. Executive Benefits.

A. Executive will be reimbursed for up to $80,000 in relocation expenses.  Any
amount less than $80,000 that is reimbursed to Executive for relocation expense
shall be paid to Executive as a bonus payable within thirty days of the
Effective Date.

B. Executive shall be entitled to participate in all benefit plans as shall be
in effect for other similar employees of the Company from time to time, subject
to the terms and conditions of each such plan.  Executive shall be entitled to
paid vacation each year in accordance with Company policy.  All vacation times
shall be subject to the approval of the Chief Financial Officer of Bankrate
Insurance.

C. Executive shall be eligible to participate in the Company’s stock option,
stock purchase, or other stock incentive plans which are generally available to
executive officers of the Company and shall be eligible for the grant of stock
options, restricted stock or other awards there under in accordance with the
terms and provisions of such plans.  Executive will be granted 100,000 options
of the Company’s stock, subject to the approval of the Company’s Board of
Directors.  The options will vest in accordance with the Company’s stock option
plan.  Company represents and warrants that it shall timely prepare and file
with the Securities and Exchange Commission all documents as may be necessary to
comply with the provisions of the Securities Act of 1933 and the Securities
Exchange Act of 1934, each as amended, with respect to such plans and
Executive’s grants and awards thereunder.

6. Expenses.

A. Executive shall be reimbursed by the Company monthly for the ordinary and
necessary reasonable business expenses incurred by him in the performance of his
duties for the Company, including travel and lodging expenses, meals, client
entertainment, and cell phone expense, all in accordance with Company policy;
provided that Executive shall first document said business expenses in the
manner generally required by the Company under its policies and procedures, and
in any event, in the manner required to meet applicable regulations of the
Internal Revenue Service relating to the deductibility of such expenses.

 



-3-

--------------------------------------------------------------------------------

 

 

B. With respect to any amount of expenses eligible for reimbursement that is
required to be included in Executive’s gross income for federal income tax
purposes, such expenses shall be reimbursed to Executive no later than December
31 of the year following the year in which Executive incurs the related
expenses.  In no event shall the amount of expenses (or in-kind benefits)
eligible for reimbursement in one taxable year affect the amount of expenses (or
in-kind benefits) eligible for reimbursement in any other taxable year (except
for those medical reimbursements referred to in Section 105(b) of the Internal
Revenue Code of 1986), nor shall Executive’s right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

7. Termination.

The Term and Executive’s employment may be terminated upon the occurrence of any
of the following events:

A. By the Company, upon the death of Executive;

B. By either party, upon the mental or physical disability of Executive which
prevents him from performing substantially all of his duties hereunder for a
period of ninety (90) consecutive days or one hundred twenty (120) days during
any one year (“Disability”).

C. By the Company for any of the following reasons (“For Cause”):

1. Executive’s breach of this Agreement which is not cured within ten (10) days
of receipt of written notice to Executive specifying the breach;

2. Executive’s dishonesty, fraud, malfeasance, gross negligence or misconduct
which, in the reasonable judgment of the Chief Executive Officer of Bankrate
Insurance, is, or is likely to, lead to material injury to the Company or the
business reputation of the Company;

3. Executive’s willful failure to comply with the direction (consistent with
Executive’s duties) of the Chief Executive Officer of Bankrate Insurance or to
follow the policies, procedures, and rules of the Company;

4. Executive’s negligent failure to comply with the direction (consistent with
Executive’s duties) of the Chief Executive Officer of Bankrate Insurance or to
follow the policies, procedures, and rules of the Company which is not cured
within ten (10) days of receipt of written notice;

5. Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude; or

D. By either party, upon two weeks written notice in their sole discretion other
than pursuant to sub-section A, B or C above; however, the Company may elect
upon such notice to require Executive to immediately cease coming to work and
return any and all Company property.

 

-4-

--------------------------------------------------------------------------------

 

 

E. “Without Cause” means any termination of employment by Company which is not
defined in sub-section C above.

8. Post Termination Payment Obligations.

A. If the Term and Executive’s employment is terminated for any of the reasons
stated in sub-sections A, B or C of Section 7 of this Agreement or is terminated
by Executive pursuant to sub-section D of Section 7 of this Agreement, then
Executive shall be entitled to receive (i) any annual bonus earned and not yet
paid and (ii) his Base Salary at the then current rate through the effective
date of the termination, payable within fifteen (15) days of the effective
termination date, and thereafter the Company shall have no further payment
obligations under this Agreement, but Executive shall continue to be bound by
Sections 11, 12, and 13 and all other post-termination obligations contained in
this Agreement and provisions of this Agreement that specifically survive
termination of the Term.

B. If the Term and Executive’s employment is terminated by the Company pursuant
to sub-section D of Section 7 of this Agreement, then Company shall pay
Executive (i) any annual bonus earned and not yet paid and (ii) his Base Salary
at the then current rate through the effective date of the termination, payable
within fifteen (15) days of the effective termination date and the Company shall
pay Executive a separation payment in the amount of his Base Salary at the then
current rate for twelve (12) months (the “Separation Payment”).  Subject to
Executive’s compliance with Section 8(C) hereof, the Separation Payment shall be
paid in three installments as follows:

1. One-Third of the Separation Payment shall be payable on the four (4) month
anniversary of the effective date of the termination;

2. One-Third of the Separation Payment shall be payable on the six (6) month
anniversary of the effective date of the termination; and

3. One-Third of the Separation Payment shall be payable on the twelve (12) month
anniversary of the effective date of the termination.

Thereafter, the Company shall have no further payment obligations under this
Agreement, but Executive shall continue to be bound by Sections 11, 12, and 13
and all other post-termination obligations contained in this Agreement and
provisions of this Agreement that specifically survive termination of this
Agreement.

The post-termination obligations under this sub-section B shall be binding upon
the Company regardless of Executive’s subsequent employment with any other
person, firm, partnership, association, business organization, corporation or
other entity which is not affiliated with the Company.

C. As a condition to the Company’s obligation to pay the Separation Payment,
Executive shall:

1. Execute a Separation and Release Agreement in a form prepared by and
acceptable to the Company whereby Executive releases the Company and its
officers, directors and employees from any and all liability and settles all
claims of any kind; provided



-6-

--------------------------------------------------------------------------------

 

 

however, that if the Separation Payment constitute deferred compensation within
the meaning of Section 409A of the Code, then Executive shall execute and
deliver to the Company such release within 30 days following receipt and
expiration of any revocation period required by law.  If a bona fide dispute
exists, then Executive shall deliver a written notice of the nature of the
dispute to the Company within 30 days following receipt of the Separation and
Release Agreement.  Benefits shall be deemed forfeited if the release (or a
written notice of a bona fide dispute) is not executed and delivered to the
Company within the time specified herein; and

2. Comply with the restrictive covenants (Sections 11 and 12 of this Agreement);
all other post-termination obligations contained in this Agreement and the
provisions of this Agreement that specifically survive termination of this
Agreement.

The parties agree that regardless of whether Executive complies with the
provisions of Section 8(C)(1) and whether the Company pays Executive the
Separation Payment, Executive shall continue to be bound by Sections 11, 12 and
13 and all other post-termination obligations contained in this Agreement and
provisions of this Agreement that specifically survive termination of the Term
and Executive’s employment.

9. Work Product.  All Work Product (defined below) shall be work made for hire
by Executive and owned by the Company.  If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Executive for
the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company, without further consideration, the
ownership of all Work Product.  The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product.  Executive agrees to perform, during
or after termination of Executive’s employment by the Company, such further acts
as may be necessary or desirable to transfer, perfect and defend the Company’s
ownership of the Work Product as requested by the Company.  “Work Product” means
the data, materials, formulas, research, documentation, computer programs,
communication systems, audio systems, system designs, inventions (whether or not
patentable), and all works of authorship, including all worldwide rights therein
under patent, copyright, trade secret, confidential information, moral rights
and other property rights, created or developed in whole or in part by
Executive, while employed by the Company, within the scope of Executive’s
employment or which otherwise relates in any manner to the Company’s business or
projected business.

10. Set-Off.  If at the time of termination the Term and Executive’s employment
for any reason, Executive has any outstanding obligations to the Company,
Executive acknowledges that the Company is authorized to deduct from Executive’s
final paycheck and the Separation Payment any then documented amounts owed to
the Company.

11. Trade Secrets and Confidential Information.

A. During the course of Executive’s employment with the Company, the Company may
disclose to Executive Trade Secrets and Confidential Information (defined
below).  The Trade Secrets and the Confidential Information of the Company are
the sole and



-7-

--------------------------------------------------------------------------------

 

 

exclusive property of the Company (or a third party providing such information
to the Company).  The disclosure of the Trade Secrets and the Confidential
Information of the Company to Executive does not give Executive any license,
interest or rights of any kind in the Trade Secrets or Confidential Information.

B. Executive may use the Trade Secrets and Confidential Information solely for
the benefit of the Company while Executive is an employee of the
Company.  Executive shall hold in confidence the Trade Secrets and Confidential
Information of the Company.  Except in the performance of services for the
Company, Executive shall not reproduce, distribute, transmit, reverse engineer,
decompile, disassemble, or transfer the Trade Secrets or the Confidential
Information of the Company or any portion thereof.

C. The obligations under this Agreement with regard to the Trade Secrets of the
Company remain in effect as long as the information constitutes a trade secret
under applicable law.  The obligations with regard to the Confidential
Information of the Company shall remain in effect while Executive is employed by
the Company and thereafter.

D. Executive agrees to return to the Company, upon Executive’s resignation,
termination, or upon request by the Company, the Trade Secrets and Confidential
Information of the Company and all materials relating thereto.

E. As used herein, “Trade Secrets” means information of the Company, and its
licensors, suppliers, clients and customers, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers,
which is not commonly known or available to the public and which information (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

F. As used herein, “Confidential Information” means information, other than
Trade Secrets, that is treated as confidential, and that would potentially
damage or interfere with, in any manner, the Company’s business if
disclosed.  Confidential Information includes, but is not limited to,
information concerning the Company’s financial structure, pricing, revenue
sharing, partner agreements, customer agreements, marketing plans, methods of
operation, and internal operating procedures.

Notwithstanding the foregoing, the provisions of this sub-section D do not apply
to (1) information which is general knowledge in the Company’s industry, (ii)
information that has been disclosed to Executive by third parties who are
unrelated to the Company and who are not bound by agreements of confidentiality
with respect thereto, and (iii) as Executive may be required to disclose by law
but only to the extent required by law.

12. Restrictive Covenants.

A. Non-competition.  Executive agrees that for so long as Executive is employed
by the Company and for a period thereafter equal to twelve (12) months from the
date Executive ceases to be employed by the Company for any reason, neither
Executive nor



-8-

--------------------------------------------------------------------------------

 

 

any company or other entity controlled by Executive (whether currently existing
or hereafter acquired or formed) shall, directly or indirectly, in any capacity,
render services, engage or have a financial interest in, any activities anywhere
in the world which are competitive with the business of the Company nor assist
any person or entity in such activity.  Nothing herein shall be construed to
prohibit Executive from acquiring shares of capital stock of any public
corporation, provided that such investment does not exceed two percent (2%) of
the stock of such public corporation.

B.Non-Solicitation; Non-Disparagement.  Executive agrees that for so long as
Executive is employed by the Company and for a period thereafter equal to twelve
(12) months from the date Executive ceases to be employed by the Company for any
reason, neither Executive nor any company or other entity controlled by
Executive (whether currently existing or hereafter acquired or formed) shall,
directly or indirectly, in any capacity, (i) solicit or induce, or attempt to
solicit or induce, any person who accepts employment with the Company to leave
the employ of the Company or any of its affiliates for any reason whatsoever,
(ii) hire or employ any person who accepts employment with the Company, (iii)
without the prior written consent of the Company, employ any person who does not
accept employment with the Company; (iv) solicit or induce, or attempt to
solicit or induce, any customer of the Company to purchase any goods or products
with respect to the Company, (v) otherwise impede or interfere in any way with
any customer relationship of the Company, or any of its affiliates with respect
to the Company or (vi) disparage the Company or its affiliates in any way, other
than in connection with a.  dispute between Executive and the Company.

13. Injunctive Relief.

Executive acknowledges that breach of the provisions of Sections 11, and/or 12
of this Agreement would result in irreparable injury and permanent damage to the
Company, which prohibitions or restrictions Executive acknowledges are both
reasonable and necessary under the circumstances, singularly and in the
aggregate, to protect the interests of the Company.  Executive recognizes and
agrees that the ascertainment of damages in the event of a breach of Sections 11
and/or 12 of this Agreement would be difficult, and that money damages alone
would be an inadequate remedy for the injuries and damages which would be
suffered by the Company from breach by Executive.

Executive therefore agrees: (i) that, in the event of a breach of Sections 11
and/or 12 of this Agreement, the Company, in addition to and without limiting
any of the remedies or rights which it may have at law or in equity or pursuant
to this Agreement, shall have the right to injunctive relief or other similar
remedy in order to specifically enforce the provisions hereof; and (ii) to waive
and not to (A) assert any defense to the effect that the Company has an adequate
remedy at law with respect to any such breach, (B) require that the Company
submit proof of the economic value of any Trade Secret, or (C) require that the
Company post a bond or any other security.  Nothing contained herein shall
preclude the Company from seeking monetary damages of any kind, including
reasonable fees and expenses of counsel and other expenses, in a court of law.

14. Survival.  The provisions of Sections 8 through 31 shall survive termination
the Term and Executive’s employment



-9-

--------------------------------------------------------------------------------

 

 

15. Invalidity of Any Provision.  It is the intention of the parties hereto that
Sections 11 through 13 of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement
which shall be deemed amended to delete or modify, as necessary, the invalid or
unenforceable provisions.  The parties further agree to alter the balance of
this Agreement in order to render the same valid and enforceable.

16. Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach.

17. Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Company
shall require any successors and assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.  Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution.

18. License.  To the extent that any pre-existing materials are contained in the
materials Executive delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to: (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof and (ii)
authorize others to do any of the foregoing.  Executive shall notify Company in
writing of any and all pre-existing materials delivered to the Company by
Executive.

19. Release.  Executive acknowledges that Executive may provide the image,
likeness, voice, or other characteristics of Executive in the services,
materials, computer programs and other deliverables that Executive provides as a
part of this Agreement.  Executive hereby consents to the use of such
characteristics of Executive by the Company in the products or services of the
Company and releases the Company, its agents, contractors, licensees and assigns
from any claims which Executive has or may have for invasion of privacy, right
of publicity, copyright infringement, or any other causes of action arising out
of the use, adaptation, reproduction, distribution, broadcast, or exhibition of
such characteristics.

20. Severability.  If any provision or part of a provision of this Agreement
shall be determined to be void and unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall remain valid and
enforceable.



-10-

--------------------------------------------------------------------------------

 

 

21. Costs of Enforcement.  In the event either party breaches this Agreement,
the breaching party shall be liable to the non-breaching party for all costs of
enforcement, including reasonable attorneys’ fees and court costs, in addition
to all other damages and redress available in equity or at law.

22. No Prior Agreements.  Executive hereby represents and warrants to Company
that the execution of this Agreement by Executive and Executive’s employment by
Company and the performance of Executive’s duties hereunder shall not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.

23. Modification.  This Agreement may be modified only by agreement in writing
signed by both Company and Executive.

24. Governing Law. This Agreement shall be governed in all aspects by the laws
of the State of Florida without regard to its rules governing conflicts of law.

25. Section Headings.  The section headings are included for convenience and are
not intended to limit or affect the interpretation of this Agreement.

26. Notice.  Whenever any notice is required, it shall be given in writing
addressed as follows:

To Company:
Bankrate, Inc.
477 Madison Avenue, Suite 430
New York, NY  10022
Attention: Thomas R.  Evans
Telecopy: 917-368-8611

With a copy to

(which shall not

constitute notice):
David G.  Bates, Esq.
Gunster Yoakley & Stewart, P.A.
777 South Flagler Drive, Suite 500
West Palm Beach, FL  33401
Telecopy: 561-655-5677

To Executive:
Jeff Grant
196 Buchanan Drive
Sausalito, CA  94965

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received.  Either party
may change the address for notice by notifying the other party of such change in
accordance with this Section.



-11-

--------------------------------------------------------------------------------

 

 

27. “Key Employee” Insurance.  The Company shall have the option, but not the
obligation, to obtain on the life of Executive, pay all premium amounts related
to, and maintain, “key employee” insurance naming the Company as
beneficiary.  Selection of such insurance policy shall be in the sole and
absolute discretion of the Company’s Board of Directors.  Executive shall
cooperate fully with the Company, the Board, and the insurer in applying for,
obtaining and maintaining such life insurance, by executing and delivering such
further and other documents as the Company, the Board and/or the insurer may
request from time to time, and doing all matters and things which may be
convenient or necessary to obtain such insurance, including, without limitation,
submitting to any physical examinations and providing any medical information
required by the insurer.

28. Jurisdiction and Venue.  Any civil action or legal proceeding arising out of
or relating to this Agreement shall be brought in the courts of record of the
State of Florida in Palm Beach County or the United States District Court, for
the Southern District of Florida located in Palm Beach County.  Each party
consents to the jurisdiction of such Florida court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such Florida court.  Service of any court
paper may be effected on such party by mail, as provided in this Agreement, or
in such other manner as may be provided under applicable laws, rules of
procedure or local rules.

29. Specified Employee.  Notwithstanding anything herein to the contrary, if an
obligation under this Agreement arises on account of Executive’s separation from
service while Executive is a specified employee, within the meaning of Section
409A of the Code, any payment of “deferred compensation” [as defined under
treasury regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in treasury regulation sections 1.409A-1(b)(3) through (b)(12)], that
is scheduled to be paid within six (6) months after such separation from
service, shall be accumulated and deferred without interest, and shall be paid
on the first day of the seventh month following the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive’s estate following his death.

30. Entire Agreement.  This Agreement represents the entire understanding of the
parties concerning the subject matter hereof and supersedes all prior
communications, agreements and understandings, whether oral or written, relating
to the subject matter hereof.  The language contained herein shall be deemed to
be that negotiated and approved by both parties and no rule of strict
construction shall be applied.

[Remainder of Page Intentionally Left Blank]

-12-

--------------------------------------------------------------------------------

 

 

31. JURY WAIVER.  IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT,
ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY, EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.  ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS
TO OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION.  EACH
PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.  EACH
PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO
THE TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXECUTIVE:

COMPANY:

BANKRATE, INC.

/s/ Jeff Grant

By: /s/ Thomas R. Evans

Name:  Jeff Grant

Thomas R. Evans
President and CEO

 



-11-

--------------------------------------------------------------------------------